UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re: Bankruptcy Case No. 1-17-41310

Patricia Dalton Simms,

                          Appellant,                         MEMORANDUM AND ORDER
                                                             17-CV-6082
        - against -


Trustee Marianne DeRosa, Deutsche Bank
USA National Trust, Ocwen Loan Servicing and
Linden Gardens Condominium,

                           Appellees.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        On October 18, 2017, Appellant Patricia Simms (“Simms” or “Appellant-Debtor”)

appealed to this Court an Order dismissing her Chapter 13 bankruptcy petition. (Record on Appeal

(“R.”) at 73). On May 18, 2018, this Court ordered her to show cause in writing why her appeal

should not be dismissed for lack of prosecution. (ECF No. 2). On July 5, 2018, she filed her

Appellant Brief, which was opposed by Trustee DeRosa (“Trustee” or “Appellee-Trustee”) on

August 6, 2018. (ECF Nos. 4, 5). Oral argument was held on July 25, 2019. For the reasons

explained below, the Order dismissing Simms’s Chapter 13 bankruptcy petition is AFFIRMED.

                                               BACKGROUND

        On March 21, 2017, Simms filed a pro se petition for Chapter 13 Bankruptcy pursuant to

11 U.S.C. § 1307(c) and shortly after, filed a request to enter a loss mitigation program to settle

the debt she owed. (R. at 8, 21). On August 4, 2019, the Bankruptcy Court entered an Order

directing Simms and one of her creditors to enter the Court’s loss mitigation program, to which

Simms began making payments, but ultimately defaulted. (R. at 24).



                                                         1
       On August 24, 2017, the Trustee filed a motion to dismiss Simms’s bankruptcy petition.

(R. at 27). The notice of motion provided that the hearing would take place on September 13,

2017 at 9:30 A.M. and that responsive papers were due no later than seven business days prior to

the hearing date. (Id.). Simms did not file any opposition papers. She claims that on September

6, 2017, she appeared before the court with counsel for the first time, when the hearing was

adjourned until September 13, 2017. (ECF No. 4 at 5).1

       On September 13, 2017, the hearing was held to address the Trustee’s motion to dismiss.

(R. at 73). Neither Simms nor her counsel appeared at the hearing. (Id.). United States Bankruptcy

Judge Carla E. Craig granted the Trustee’s motion from the bench and the court removed all future

appearances from the calendar. (ECF No. 4 at 5; ECF No. 5 at 9). Later that night, at 9:25 P.M.,

Simms’s counsel filed a letter requesting an extension of time to respond to the Trustee’s motion

and seeking an adjournment of the entry of the written dismissal order until October 4, 2017. (R.

at 71). The court denied her request.

       On October 1, 2017, the court entered a written order dismissing Simms’s petition based

on the following grounds: (1) the proposed plan payments were insufficient to pay all secured

claims in full as required by 11 U.S.C. § 1325(a)(5), (2) the failure to timely submit Chapter 13

plan payments to the Trustee as required by 11 U.S.C. § 1325(a)(6); and (3) the failure to comply

with the disclosure requirements of E.D.N.Y. LBR 2003-1. (R. at 73-74). On October 18, 2017,

Simms filed a Notice of Appeal. (ECF No. 1).




1
  While Simms’s counsel did not file a Notice of Appearance until September 13, 2017, (R. at 68),
the Court will accept as true her statement in her memorandum of law that she appeared before the
bankruptcy court on September 6, 2017.
                                                2
                                       LEGAL STANDARD

       When reviewing a decision of the bankruptcy court, the district court will “review

conclusions of law de novo, and findings of fact under a clearly erroneous standard.” In re

lonosphere Clubs, Inc., 922 F.2d 984, 988 (2d Cir. 1990). Discretionary matters, however, are

reviewed for abuse of discretion. Boyce v. Citibank, N.A., No. 15-CV-07408 (JFB), 2017 WL

87066, at *4 (E.D.N.Y. Jan. 10, 2017), aff'd sub nom., In re Boyce, 710 F. App’x 44 (2d Cir. 2018).

Given that this is essentially an appeal of the bankruptcy court’s decision to deny Simms’s late

request for an extension of time and an adjournment of the court’s September 13, 2017 dismissal,

the Court will review the appeal under the “deferential abuse-of-discretion standard.” Id. A

bankruptcy court abuses its discretion only if it reaches a decision that (i) rests “on an error of law

or clearly erroneous factual findings” or (ii) “cannot be located within the range of permissible

decisions.” Id.

                                           DISCUSSION

       Simms’s sole argument on appeal is that the bankruptcy court’s decision denying her

request for an extension of time to respond to the Trustee’s motion and to reserve final judgment

on the motion was an abuse of discretion. For the reasons that follow, the Court disagrees. First,

as the Trustee correctly notes, and Simms does not dispute, her request was made approximately

12 hours after the motion to dismiss was already granted at the September 13, 2017 hearing, where

Simms failed to appear despite having notice of the hearing pursuant to the August 24, 2017 notice

of motion.

       Second, Simms does not dispute the bankruptcy court’s factual or legal findings in its

written order that she failed to comply with the statutory and procedural requirements set forth in

11 U.S.C. § 1325(a)(5), 11 U.S.C. § 1325(a)(6), and E.D.N.Y. LBR 2003-1. While she litigated



                                                  3
her bankruptcy petition pro se until September 6, 2017, one week before the hearing, the Supreme

Court has “never suggested that procedural rules in ordinary civil litigation should be interpreted

so as to excuse mistakes by those who proceed without counsel [and] in the long run, experience

teaches that strict adherence to the procedural requirements specified by the legislature is the best

guarantee of evenhanded administration of the law.” McNeil v. United States, 113 S.Ct. 1980,

1984 (1993). Considering that Simms did not (1) respond to the Trustee’s motion to dismiss in

any way, much less on time, (2) appear at the September 13, 2017 hearing, or (3) comply with the

applicable statutory and procedural bankruptcy petition requirements, the bankruptcy court did not

abuse its discretion when it denied Simms’s request for an extension of time to respond to a motion

that was already granted.

                                         CONCLUSION

         Accordingly, for the reasons explained above, the bankruptcy court’s Order dismissing

Simms’s Chapter 13 bankruptcy petition is AFFIRMED.

         SO ORDERED.
Dated:          Brooklyn, New York
                July 29, 2019

                                                      /s        ___
                                                      I. Leo Glasser                       U.S.D.J.




                                                 4
